Citation Nr: 1437498	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-39 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from November 1972 to May 1987.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for tinnitus, hearing loss, and Type II diabetes mellitus claimed as the result of herbicide exposure.  In August 2010, the RO granted service connection for tinnitus, assigned a 10 percent evaluation for that disability, and effectuated the award as of November 24, 2008.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of service connection for Type II diabetes mellitus claimed as the result of herbicide exposure is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

FINDINGS OF FACT

1.  The report of the Veteran's September 1972 physical examination for service entrance indicates that the Veteran exhibited bilateral hearing loss for VA purposes.  

2.  The Veteran's preexisting bilateral hearing loss did not increased in severity during active service.  

CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.326(a), (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In addressing the issue of service connection for bilateral hearing loss, VA has issued several VCAA notices to the Veteran including a December 2008 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing the claim.  The December 2008 VCAA notice was issued to the Veteran prior to the May 2009 rating decision from which the instant appeal arises.  The issue was readjudicated in the August 2010 statement of the case (SOC); therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded an August 2010 VA audiological evaluation. The examination report was incorporated into the record.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2010 examination reports reflect that all relevant records were reviewed and the questions posed were answered.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection for Bilateral Hearing Loss

The Veteran asserts that service connection for bilateral hearing loss is warranted as he incurred the claimed disorder as the result of his in-service noise exposure or, in the alternative, his pre-existing bilateral hearing loss increased in severity beyond its natural progression as the result of his in-service noise exposure. 

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, in order to establish the service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application in this case as organic disease of the nervous system, including sensorineural hearing loss, is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 7038 C.F.R. § 8 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system including sensorineural hearing loss becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); See also Contant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The report of the Veteran's September 1972 physical examination for service entrance indicates that the Veteran exhibited on audiological evaluation pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
25
60
LEFT
20
10
5
10
65

The audiometric findings constitute bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given this fact, the Veteran is not entitled to the presumption of soundness as to bilateral hearing loss.  Therefore, it is necessary to determine whether that disability was aggravated, i.e., increased in severity beyond its natural progression during active service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  To rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he received several in-service audiometric evaluations.  A July 1982 audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
65
LEFT
10
5
5
10
65

An August 1982 audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
35
70
LEFT
5
5
5
15
65

A September 1982 audiological evaluation states that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
5
25
60
LEFT
0
5
0
10
65

A December 1982 "hearing follow-up exam" relates that the Veteran was diagnosed with "bilat[eral high frequency hearing loss] +15 shift."  At a November 1984 physical evaluation for discharge and immediate re-enlistment, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
55
70
LEFT
10
10
15
20
70

The Veteran was diagnosed with "high frequency hearing loss as noted previously."  An undated Medical Surveillance Questionnaire conveys that the Veteran reported experiencing hazardous noise exposure and being issued ear plugs while serving aboard the U.S.S. Ponchatoula, the U.S.S. Hewitt, and the U.S.S. Lexington.   

At his April 1987 physical examination for service separation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
30
60
LEFT
10
5
5
10
60

The Veteran was diagnosed with high frequency hearing loss.  

A May 2007 VA audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
65
70
LEFT
25
35
35
55
90

In his November 2008 claim for service connection, the Veteran indicated that he was exposed to heavy weapons noise while on a naval gun crew.  

A December 2008 VA audiological evaluation notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
65
LEFT
15
15
15
25
65
A June 2009 VA audiological evaluation indicates that the Veteran reported "a history of damaging noise levels from anti-aircraft during his service on the Navy support vessel gun crew."  The examiner concluded that the Veteran's "longstanding tinnitus and hearing loss were more likely than not caused by his military noise exposure."  The VA audiologist did not note or otherwise discuss the Veteran's preexisting bilateral hearing loss.  

In his August 2009 notice of disagreement, the Veteran advanced that "my hearing loss was aggravated beyond the normal progression due to my General Quarters Station in the Navy."  

An August 2010 VA audiological evaluation ears notes that the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
85
85
LEFT
20
20
20
35
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 70 percent in the left ear.  The Veteran was diagnosed with mild to severe right ear sensorineural hearing loss and mild to moderately severe left ear sensorineural hearing loss.  The examiner observed that: "at enlistment in Sept[ember] 1972, the audio showed hearing at the upper limits of normal at 3kHz and a moderately severe to severe [hearing loss] at 4kHZ-6KHz in the right ear and a moderately severe to moderate [hearing loss] at 4kHZ-6kHz in the left ear;" "subsequent audios showed similar results;" and "at separation in April 1987, the audio showed no significant change from the enlistment audio."  She concluded that: "the separation audiogram showed no significant change from the enlistment exam;" "the preexisting [hearing loss] did not worsen during service" and it "was less likely as not (less than 50/50 probability) permanently aggravated by military noise exposure."  

In his September 2010 Appeal to the Board (VA Form 9), the Veteran advanced that the "the hazardous aircraft noises on the U.S.S. Lexington aggravated my hearing loss beyond the normal progression."  

The Veteran's preexisting bilateral hearing loss has not been shown to have increased in severity or to have otherwise worsened during his period of active service.  The August 2010 audiological evaluation expressly found that "the separation audiogram showed no significant change from the enlistment exam;" "the preexisting [hearing loss] did not worsen during service" and "it was less likely as not (less than 50/50 probability) permanently aggravated by military noise exposure."  As there is no objective evidence of an in-service increase in the severity of the Veteran hearing loss disability, the Board concludes that he is not entitled to the presumption of aggravation.  

The Veteran's claim is supported solely by his own written statements advancing that his in-service noise exposure aggravated his preexisting bilateral hearing loss.  He neither supports his contentions with any audiometric findings reflecting an in-service increase in severity of his hearing loss disability nor rebuts the in-service audiometric findings.  The Board finds that the Veteran's statements as to his in-service noise exposure to be both competent and credible.  However, he does not challenge the validity of the in-service audiometric findings which establish that his hearing loss disability did not increase in severity during active service notwithstanding his significant noise exposure.  In the absence of any evidence that the Veteran's pre-existing bilateral hearing loss increased in severity during active service, the Board finds that service connection is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied. 



REMAND

The Veteran asserts that service connection for Type II diabetes mellitus is warranted as he has been diagnosed with diabetes mellitus; was in the Republic of Vietnam; and therefore should be presumed to have been exposed to herbicides.  In a March 2009 written statement, the Veteran conveyed that he took "a helicopter to deliver and pick up supplies for the ship" in Cam Rahn Bay, the Republic of Vietnam in late 1972 or 1973 while serving aboard the U.S.S. Ponchatoula.  

The Veteran's complete service personnel documentation has not been associated with the record.  VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that the Veteran's complete service personnel documentation be forwarded for incorporation into the record.  If no additional service personnel records are located, a written statement to that effect should be incorporated into the record.  

2.  Then readjudicate the issue of service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


